FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                               June 16, 2016
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
BERNARD A. CLINE,

      Petitioner - Appellant,

v.                                                            No. 16-3049
                                                  (D.C. No. 5:14-CV-03159-JTM-DJW)
WARDEN DAN SCHNURR,                                            (D. Kansas)

      Respondent - Appellee.
                      _________________________________

                                 ORDER DENYING
                        CERTIFICATE OF APPEALABILITY*
                         _________________________________

Before BRISCOE, GORSUCH, and McHUGH, Circuit Judges.
                  _________________________________


       Petitioner-Appellant Bernard A. Cline, a Kansas state prisoner proceeding pro se,

seeks a certificate of appealability (COA) under 28 U.S.C. § 2253(c)(1)(A) to appeal the

district court’s denial of his petition for a writ of habeas corpus under 28 U.S.C. § 2254.

Because Mr. Cline is proceeding pro se, we construe his filings liberally, see Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991), “but our role is not to act as his

advocate,” Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009). Exercising

jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a), we deny Mr. Cline’s application



       *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
for a COA and dismiss his appeal. As the district court correctly determined, Mr. Cline’s

petition was untimely filed, and he is not entitled to equitable tolling.

                                   I.    BACKGROUND

         On June 11, 2009, Mr. Cline was found guilty of premeditated first-degree

murder. He was later sentenced to life imprisonment, without the possibility of parole

for twenty-five years. On August 17, 2012, the Kansas Supreme Court affirmed Mr.

Cline’s conviction. On August 5, 2013, Mr. Cline challenged the constitutionality of

his conviction in a motion for post-conviction relief, which the state district court

denied on January 15, 2014. Mr. Cline did not appeal.

         On August 27, 2014, Mr. Cline filed a motion under § 2254 in the United

States District Court for the District of Kansas, arguing only that he had asserted his

right to remain silent but that the police “pressed on.” The court then ordered the

state to show cause as to why Mr. Cline’s petition should not be granted. The state

responded that the petition was time-barred, and the district court agreed. On

October 19, 2015, the court dismissed Mr. Cline’s petition and denied his request for

a COA. On November 4, 2015, Mr. Cline filed a motion in the district court, arguing

the dismissal violated his right to due process because he was “not afforded the right

to properly exhaust his State Appellate Court procedures.” The district court denied

this motion as well, treating it as a motion to alter or amend judgment under Rule

59(e).

         Mr. Cline timely appealed. He also sought leave to proceed in forma pauperis

(IFP), which the district court denied. He has filed a combined merits brief and
                                              2
application for a COA in this court, and he has also renewed his request to proceed

IFP.

                                    II.   DISCUSSION

       Due to the untimeliness of Mr. Cline’s petition, we deny his application for a COA

and dismiss his appeal. A state prisoner must obtain a COA as a jurisdictional

prerequisite to challenge a federal district court’s denial of habeas corpus relief. 28

U.S.C. § 2253(c)(1)(A); United States v. Harper, 545 F.3d 1230, 1233–34 (10th Cir.

2008). Where, as here,

       the district court denies a habeas petition on procedural grounds without
       reaching the prisoner’s underlying constitutional claim, a COA should issue
       when the prisoner shows, at least, that jurists of reason would find it
       debatable whether the petition states a valid claim of the denial of a
       constitutional right and that jurists of reason would find it debatable
       whether the district court was correct in its procedural ruling.

Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       Here, reasonable jurists would not find it debatable whether the district court was

correct in its procedural ruling that Mr. Cline’s petition was time-barred. “A 1-year

period of limitation shall apply to an application for a writ of habeas corpus by a person

in custody pursuant to the judgment of a State court.” 28 U.S.C. § 2244(d)(1). “The

limitation period shall run from the latest of” four dates, as applicable, including “the date

on which the judgment became final by the conclusion of direct review or the expiration

of the time for seeking such review.” Id. § 2244(d)(1)(A). “[A] petitioner’s conviction is

not final and the one-year limitation period for filing a federal habeas petition does not

begin to run until—following a decision by the state court of last resort—after the United


                                              3
States Supreme Court has denied review, or, if no petition for certiorari is filed, after the

time for filing a petition for certiorari with the Supreme Court has passed.” Locke v.

Saffle, 237 F.3d 1269, 1273 (10th Cir. 2001) (internal quotation marks omitted). And the

time period is tolled thereafter while “a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or claim is

pending.” 28 U.S.C. § 2244(d)(2).

       Although the district court miscalculated the expiration of the limitation period,1

Mr. Cline’s habeas petition was nonetheless filed well outside the appropriately

calculated limitation period. The Kansas Supreme Court affirmed Mr. Cline’s conviction

on August 17, 2012, and he did not seek certiorari from the United States Supreme Court,

so the time period for his habeas petition began to run on November 16, 2012, the day

after the period in which to file a petition for certiorari expired. Rhine v. Boone, 182 F.3d
1153, 1155 (10th Cir. 1999) (explaining that limitation period “does not begin to run until

after the United States Supreme Court has denied review, or, if no petition for certiorari is

filed, after the time for filing a petition for certiorari with the Supreme Court has

passed”); see also Sup. Ct. R. 13(1) (“[A] petition for a writ of certiorari . . . is timely

filed when it is filed . . . within 90 days after entry of the judgment.”). Because he did not

file a motion for post-conviction relief until August 5, 2013, 262 days had accrued toward

       1
         The district court calculated that 353 days toward the limitations period
accrued between November 15, 2012 (the day the Kansas Supreme Court decision
became final), and August 5, 2013 (the day Mr. Cline filed his motion for post-
conviction relief); the court also excluded from its calculation the thirty-day period
after the denial of his state post-conviction motion, in which he was permitted to
appeal. As discussed below, these calculations are not completely accurate, but the
district court did correctly conclude that Mr. Cline’s current petition is untimely.
                                               4
the one-year limitation period. See Windland v. Quarterman, 578 F.3d 314, 317 (5th Cir.

2009) (“[A] state petition for habeas relief is ‘pending’ for AEDPA tolling purposes on

the day it is filed through (and including) the day it is resolved.”)

       Mr. Cline’s motion was denied on January 14, 2014, and because he did not

appeal, the denial became final on February 13, 2014. See Kan. Stat. Ann. § 60-2103(a)

(“When an appeal is permitted by law from a district court to an appellate court, the time

within which an appeal may be taken shall be 30 days from the entry of the judgment

. . . .”); Gibson v. Klinger, 232 F.3d 799, 804 (10th Cir. 2000) (“[R]egardless of whether

a petitioner actually appeals a denial of a post-conviction application, the limitations

period is tolled during the period in which the petitioner could have sought an appeal

under state law.”). The time period therefore began to run again on February 14, 2014,

and it continued for an additional 102 days through May 26, 2014. Mr. Cline did not file

his habeas petition until three months later, on August 27, 2014.

       On appeal, Mr. Cline appears to argue for equitable tolling of the limitations

period, claiming myriad impediments prevented him from timely filing his § 2254

petition. “AEDPA’s one-year statute of limitations is subject to equitable tolling but only

in rare and exceptional circumstances.” Gibson, 232 F.3d at 808 (internal quotation

marks omitted). A petitioner must also diligently pursue his claims; “[s]imple excusable

neglect is not sufficient.” Id. Foremost, Mr. Cline claims his illiteracy, which was

confirmed in his pre-trial competency evaluation, prevented him from timely filing. But

as the district court correctly recognized, “a prisoner’s illiteracy is insufficient to toll the

statute of limitations.” Yang v. Archuleta, 525 F.3d 925, 929 n.7 (10th Cir. 2008) (listing

                                                5
cases). He claims other impediments, such as prison transfers and misinformation from

the prison law library, led to his initial delay in filing his motion for post-conviction relief

in the state district court. True as this may be, Mr. Cline still had 132 days to file his

habeas petition after the state district court denied his motion for post-conviction relief.

Absent other extraordinary circumstances, which Mr. Cline has failed to allege, his

petition was time-barred. Accordingly, we dismiss this appeal and deny his request for a

COA.

       As a final matter, we deny Mr. Cline’s motion to proceed IFP. “To qualify for in

forma pauperis status, a petitioner must show ‘a financial inability to pay the required

fees’ and ‘a reasoned, nonfrivolous argument on the law and facts in support of the issues

raised on appeal.’” Scott v. Milyard, 350 F. App’x 213, 216 (10th Cir. 2009)

(unpublished) (quoting McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 812 (10th Cir.

1997)). In denying Mr. Cline’s motion to proceed IFP on appeal, the district court

concluded his appeal was not taken in good faith because, despite Mr. Cline’s illiteracy,

he failed to take any reasonable measures to overcome his disabilities and “fail[ed] to

state a convincing legal or factual basis for the appeal.” In renewing his request before

this court, Mr. Cline makes the same arguments as he did below. We agree Mr. Cline’s

arguments “are not well reasoned and fail to demonstrate an absence of frivolity,” id., and

we therefore also deny his request to proceed IFP on appeal.




                                               6
                              III.   CONCLUSION

      For the reasons stated above, we DENY Mr. Cline’s application for a COA, we

DISMISS his appeal, and we DENY his motion to proceed IFP.

                                          Entered for the Court


                                          Carolyn B. McHugh
                                          Circuit Judge




                                         7